     Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                        CRIMINAL ACTION
   AMERICA

   VERSUS                                                  No.: 12-190

   TORRIE BRUMFIELD                                        SECTION: “J” (5)




                                ORDER & REASONS

      Before the Court is the Motion to Reduce Sentence (Rec. Doc. 355) filed by

Defendant, Torrie Brumfield, and an opposition thereto filed by the Government.

(Rec. Doc. 357). Having considered the motion and legal memoranda, the record, and

the applicable law, the Court finds that Defendant’s motion should be DENIED.

                  FACTS AND PROCEDURAL BACKGROUND

      On May 17, 2012, Defendant was indicted for conspiracy to distribute illegal

substances along with four co-defendants by a grand jury sitting in the Eastern

District of Louisiana. (Rec. Doc. 1). Defendant was indicted on five separate counts.

Count one of the indictment charged Defendant with conspiring to distribute 280

grams or more of cocaine base (“crack”), in violation of 21 U.S.C. § 846. Id. at 1-2.

Count five charged Defendant with possession with the intent to distribute a quantity

of crack, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). Id. at 2-3. Counts six and

seven charged Defendant with distributing and possessing with the intent to

distribute 28 grams or more of crack, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

Id. at 3. Count eleven charged Defendant, as well as three other co-defendants, with
     Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 2 of 8




distributing and possessing with the intent to distribute 28 grams or more of crack,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Id. at 5.

       On June 5, 2013, the Court held a re-arraignment hearing where Defendant

pleaded guilty to a superseding bill of information charging him with one count of

conspiracy to distribute and possession with intent to distribute 28 grams of crack.

(Rec. Doc. 140). The drug quantity in the superseding bill of information constituted

a reduction from the indictment. (Rec. Doc. 320 at 2). Pursuant to the plea agreement

entered into by Defendant, the Government agreed not to charge him with any other

drug offenses he may have committed in the Eastern District of Louisiana prior to

June 3, 2013. (Rec. Doc. 140 at 1). Additionally, the Government agreed in the plea

agreement to charge Defendant with only one prior felony drug conviction under 21

U.S.C. § 851, even though Defendant had two such prior convictions. Finally, the

Government agreed to provide Defendant with a three level reduction in his guideline

offense level for timely acceptance of responsibility. See U.S.S.G. § 3E1.1.

       In return for these benefits, the signed plea agreement stated that Defendant

“agree[d] to submit to interviews whenever and wherever requested by law

enforcement authorities,” to be “completely truthful,” and to testify truthfully before

“any Grand Jury or trial jury.” (Rec. Doc. 140 at 4). The plea agreement also called

for Defendant “to immediately advise the government” about people he believed to be

violating the law and provide assistance to the Government with investigation and

prosecution. Id. The plea agreement also stated that Defendant understood that if he

was not truthful, the agreement would be null and void and that Defendant could be




                                             2
      Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 3 of 8




prosecuted for perjury and making false statements. Id. Defendant signed the plea

agreement at the re-arraignment hearing, where he stated under oath that he had

read, understood, and agreed with its terms. Id.

       As part of the re-arraignment, Defendant signed a fourteen-page factual basis

which provided a summary of the evidence the Government would use if Defendant’s

case were to go to trial. (Rec. Doc. 141 at 1, 14). The factual basis stated, in part, that

167.2 grams of crack involved in the conspiracy were attributable to Defendant. Id.

at 1-2.; (see also Rec. Doc. 165). Defendant acknowledged under oath that the factual

basis was a fair and accurate summary of the offense charged and that the

information set out in the factual basis was, in fact, what Defendant did in this case.

(See Rec. Doc. 298).

       On June 7, 2013, only two days after the re-arraignment hearing, Defendant

refused to cooperate with the Government. (Rec. Doc. 165 at 12). 1 In response, and

concerned by other actions of Defendant, the Government filed a motion to vacate

Defendant’s plea agreement, to dismiss the superseding bill of information, and to try

Defendant under the original indictment. Id. at 1. Finding that Defendant materially

breached his plea agreement, the Court granted the Government’s motion. Id. at 14,

22.

       The Court vacated the plea agreement and reset the matter for trial. (Rec. Doc.

167). Following a two-day jury trial, Defendant was found guilty on counts one, five,

six, and seven. As to count one, Defendant was convicted of conspiracy to distribute


1 For a detailed account of the events leading up to the Court’s granting of the Government’s motion
to vacate the plea agreement, see the Court’s August 5, 2013 Order and Reasons (Rec. Doc. 165).


                                                 3
     Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 4 of 8




and posses with the intent to distribute 28 grams of crack, but less than 280 grams.

(See Rec. Doc. 291). Defendant was found not guilty on count eleven. Id. Defendant

was sentenced to a 192 month term of imprisonment, followed by a term of eight years

supervised release. Id. Defendant appealed the judgment, and the United States

Court of Appeals for the Fifth Circuit affirmed the judgment on September 29, 2015.

(Rec. Doc. 307). On January 14, 2016, the United States Supreme Court denied

Defendant’s petition for a writ of certiorari. (Rec. Doc. 311).

      On July 11, 2017, Defendant filed a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (Rec. Doc. 318), which the Court denied (Rec.

Doc. 323). On December 29, 2020, Defendant filed the instant motion to reduce

sentence (Rec. Doc. 355). In his motion, Defendant asks the Court to grant

compassionate release as well as alleging numerous grounds for a correction of his

sentence that would be more appropriate under a § 2255 motion.

                                    DISCUSSION

      As an antecedent matter, it is undisputed that Defendant has satisfied the

procedural requirements necessary to bring a compassionate release motion on his

own behalf. § 3582(c)(1)(A).

      Because Defendant’s motion for compassionate release is properly before the

Court, the Court must determine whether Defendant has met his burden of proving

he is entitled to a sentence reduction under § 3582(c)(1)(A). See United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016) (the movant bears the burden of proving he

is entitled to a sentence reduction). A defendant seeking a sentence reduction must



                                            4
      Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 5 of 8




establish that “extraordinary and compelling reasons warrant the reduction” and

“[he] is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. These requirements derive from

the Sentencing Commission’s Policy Statement (“Policy Statement”) on sentencing

reductions under § 3582(c)(1)(A).

        The Policy Statement further clarifies that “extraordinary and compelling

reasons” encompasses only small, specific sets of circumstances. U.S.S.G. § 1B1.13,

cmt. n.1(A). Namely, there are three recognized circumstances that may facilitate

an inmate’s early release: “(a) ‘a medical condition’—specifically, ‘a terminal illness’

or a condition that ‘substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover’; (b) ‘age’—starting at age 65; and (c) ‘family

circumstances.’” United States v. Calogero, No. 18-203, at 4-5 (citation omitted). 2

Defendant does not provide evidence, nor does he argue, that he fits into any

established category that would entitle him to compassionate release. Rather,

Defendant argues that the risk of contracting COVID-19 while incarcerated,

combined with his medical issues, is sufficient to meet the standard for

compassionate release.




2
  United States v. Thompson, No. 20-40381, 2021 WL 37493, at *3 (5th Cir. Jan. 5, 2021) (“Although not dispositive,
the commentary to the United States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13 informs our analysis as to what
reasons may be sufficiently “extraordinary and compelling” to merit compassionate release.”).




                                                        5
       Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 6 of 8




        Defendant alleges that he suffers from asthma and allergies. However,

Defendant failed to provide any medical documentation supporting his claims. In

addition, these conditions do not definitively elevate Defendant’s risk of severe

illness if exposed to COVID-19. 3 Although Defendant’s asthma might create an

increased risk if he contracts COVID-19 if it is moderate or severe, Defendant’s

failure to provide medical documentation prevents the Court from evaluating the

severity of his asthma. Accordingly, the Court must conclude that Defendant failed

to carry his burden of showing that he suffers from a serious medical condition that

can be fairly characterized as an extreme and compelling circumstance warranting

compassionate release.

        Defendant also argues that the First Step Act (“FSA”) modified the

application of 21 U.S.C. § 851, which, along with the application of Sentencing

Commission Amendment 782, will result in a significant reduction in his sentence.

However, Sentencing Commission Amendment 782, which downwardly adjusted

base offense levels, has no bearing on Defendant’s sentence because his sentencing

guidelines, level 37 and criminal history VI, were the result of his status as a career-

offender and not based on his drug-guideline range. To the extent that Defendant

challenges his career-offender status under the FSA, the Fifth Circuit has

recognized the limitations on resentencing imposed by the FSA and does not require



3
   See People with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https% 3A% 2F% 2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (Mar. 16, 2020) (listing underlying medical conditions that pose a
higher risk of severe illness from COVID).


                                                       6
     Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 7 of 8




district courts to revisit career-offender status. See United States v. Hegwood, 934

F.3d 414, 417-19 (5th Cir. 2019). Accordingly, Defendant’s motion for sentence

reduction under the FSA is without merit.

      Defendant’s remaining arguments can be summarized as follows: (1) the two

predicate-convictions underlying his career-offender guideline were a single-

consolidated sentence and having only one-qualified conviction invalidates his

career-offender status; and (2) the career-offender convictions did not carry at least

a 10-year maximum sentence and each conviction related to the same-relevant

criminal conduct though he was arrested on two-separate occasions; (3) his counsel

failed to advise him of his obligation to cooperate as set forth in the plea agreement

that he never read; (4) at no time, at the re-arraignment, did anyone suggest that

cooperation was a requirement of the plea agreement; (5) he was coerced by his

counsel and by the government attorney to accept a plea agreement; (6) because he

only completed up to the 11th grade, Defendant did not understand many of the

things said during the re-arraignment and was unaware of the requirement to

testify; and (7) the government was unreasonable and violated the plea agreement.

All of these arguments are more appropriately characterized as a request for relief

under 28 U.S.C. § 2255 because they challenge the correctness of the original

sentence. However, the Court has already denied Defendant’s previous § 2255

petition. Thus, the Court may only consider Defendant’s successive § 2255 petition

if Defendant first obtains an order from the United States Court of Appeals for the

Fifth Circuit authorizing a successive application pursuant to 28 U.S.C. § 2244.



                                           7
    Case 2:12-cr-00190-CJB-MBN Document 364 Filed 03/17/21 Page 8 of 8




                               CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED that Defendant’s Motion to Reduce Sentence

(Rec. Doc. 355) is DENIED.

     New Orleans, Louisiana, this 17th day of March, 2021.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE




                                       8
